PER CURIAM.
The District Court of Appeal, First District, has certified to us that its decision in Gilliam v. Saunders, 200 So.2d 588, passes upon a question of great public interest.
We have carefully considered the question posed in said decision and conclude that the dissenting opinion of Judge Wigginton (text page 591) correctly answers the question. Since his dissent fully expresses our views we will not further elaborate, but adopt his opinion as our answer to the question.
Accordingly, the majority opinion and the decision of the District Court in the cause are quashed with direction that Judge Wig-ginton’s opinion be substituted in lieu thereof.
It is so ordered.
CALDWELL, C. J., and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.